Title: From James Madison to Congress, 23 February 1815
From: Madison, James
To: Congress


                    
                        Washington February 23d 1815
                    
                    Congress will have seen, by the communication from the Consul General of the United States at Algiers, laid before them on the 17th of November 1812, the hostile proceedings of the Dey against that Functionary. These have been followed by acts of more overt and direct warfare against the Citizens of the United States trading in the Mediterranean, some of whom are still detained in captivity, notwithstanding the attempts which have been made to ransom them, and are treated with the rigor usual on the coast of Barbary.
                    The considerations which rendered it unnecessary and unimportant to commence hostile operations on the part of the United States, being now terminated by the peace with Great Britain, which opens the prospect of an active and valuable trade of their Citizens within the range of the Algerine Cruisers, I recommend to Congress the expediency of an Act Declaring the existence of a state of war between the United States and the Dey and Regency of Algiers; and of such provisions as may be requisite for a vigorous prosecution of it to a successful issue.
                    
                        
                            James Madison
                        
                    
                